Exhibit 99 For Immediate Release National Patent Development Corporation Reports Third Quarter Operating Results NEW YORK, November 14, 2008National Patent Development Corporation (OTC Bulletin Board: NPDV.OB - News) today reported a net loss of $(870,000), $(0.05) per basic share, for the three months ended September 30, 2008, compared to a net loss of $(1,351,000), $(0.08) per basic share, for the three months ended September 30, 2007. For the nine months ended September 30, 2008, the Company reported a net loss of $(2,675,000), $(0.16) per basic share, compared to net income of$13,492,000, $0.76 per basic and diluted share, in the corresponding nine month period a year ago. For the three and nine months ended September 30, 2008, the Companyreported revenue from continuing operations of $31,216,000 and $94,114,000, respectively, compared to $32,938,000 and $98,726,000 for the three and nine months ended September 30, 2007, respectively. The results for the nine months ended September 30, 2008 include a charge of $1,096,000 related to the resignation of the former Chairman of the Board of its wholly owned subsidiary, Five Star Products, Inc. (“Five Star”) on March 25, 2008 and the three and nine months ended September 30, 2008 include $489,000 of previously unrecognized compensation cost related to unvested share-based compensation arrangements of Five Star being charged to operations. The results for the nine months ended September 30, 2007 include a gain of $17,031,000 recognized as a result of the sale of the Company’s ownership interest in Indevus Pharmaceuticals, Inc which it received as a result of the merger of Valera Pharmaceuticals, Inc. into Indevus, including the receipt, in May 2007, of an additional payment based upon the attainment of a post-merger milestone.The Company’s operating profit (loss) excluding the items set forth above for the nine months ended September 30 was $(832,000) in 2008 and $1,279,000 in 2007 and for the three months ended September 30 was $(268,000) in 2008 and $327,000 in The decrease in adjusted operating profit (loss) was primarily attributable to the decline in operating profits of Five Star, National Patent's wholly owned subsidiary, during the periods due to overall weakness in its marketplace.
